Case: 09-11089     Document: 00511191461          Page: 1    Date Filed: 08/02/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 2, 2010
                                     No. 09-11089
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ANDRE WILLIAM HURREY,

                                                   Plaintiff-Appellant

v.

PATSY BELL; Warden Tulia Unit, in her personal capacity only; STATE OF
TEXAS, in its personal capacity only,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 2:09-CV-137


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Andre William Hurrey, Texas prisoner # 1413337, appeals the district
court's dismissal of his pro se, in forma pauperis 42 U.S.C. § 1983 action with
prejudice as frivolous and without prejudice pursuant to F ED. R. C IV. P RO.
12(b)(1) and for failure to state a claim. Hurrey seeks to have his § 1983
complaint reinstated and raises numerous issues on appeal.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11089    Document: 00511191461 Page: 2        Date Filed: 08/02/2010
                                 No. 09-11089

      Hurrey failed to raise the majority of his arguments before the district
court. This court generally does not address arguments raised for the first time
on appeal. See Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Disc. Ctrs., Inc.,
200 F.3d 307, 316-17 (5th Cir. 2000) (“It is a bedrock principle of appellate
review that claims raised for the first time on appeal will not be considered.”).
Moreover, Hurrey fails to brief any argument regarding the district court’s
dismissal of his § 1983 complaint as frivolous in part, pursuant to Rule 12(b)(1)
in part, and for failure to state a claim in part. Failure to identify any error in
the district court’s analysis is the same as if the appellant had not appealed the
judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987). Although pro se briefs are afforded liberal construction, Haines
v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments
in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Therefore, Hurrey has abandoned any challenge to the district court’s dismissal
of his civil rights complaint. See Brinkmann, 813 F.2d at 748. This appeal is
without arguable merit and is thus frivolous. See Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983). It is therefore DISMISSED. See 5 TH C IR. R. 42.2.
      This court’s dismissal of Hurrey’s appeal as frivolous counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387
(5th Cir. 1996). Hurrey should be cautioned that if he accumulates three strikes
he will no longer be allowed to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED, SANCTION WARNING ISSUED.




                                        2